DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Package Species A4 drawn to Figs. 34-37 and Tray Species B3 drawn to Figs. 32-33 in the reply filed on February 11, 2022 is acknowledged.
Claims 16 and 44-46 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Therefore, claims 9, 23-26, 29-30, 42-43, 47-49 and 58-64 are currently pending and will be examined on their merits herein.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 3216 has been used to designate both “an inner film layer” and “first film layer” (see [00130])
reference character 3218 has been used to designate both “an outer film layer” and “second film layer” (see [00130])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  
Appropriate correction is required.

Claim Objections
Claims 23, 43 and 47-49 is/are objected to because of the following informalities:  
In claim 23, Ln. 3, the phrase, “…generally…” is not needed; therefore, it should be deleted.
In claims 43 and 47-49, Ln. 1, the preamble of each claim reads, “The package of claim…” which could read “The food package of claim…” to establish the proper antecedent basis and for consistency purposes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-64 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 58, Ln 7-8, the phrase, “…one of the series of repeating inner cuts and one of the series of repeating inner cuts disposed in an offset arrangement in the continuous web…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. It is unclear as how the series of repeating inner cuts are in an offset arrangement? Or is the applicant trying to establish that “the series of repeating inner cuts” and “the series of repeating outer cuts” are offset from one another? Further clarification is required. 
	In claim 58, Ln. 24-25, the phrase, “…a distance between the panel cut and the access cut at the panel cut at the expanded opening section is not smaller than 0.125 inch” renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required. 
As for claims 59-64, due to their dependencies from claim 58, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 23-26, 42-43, 47, 58-61 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 9187228; hereinafter Vogt) in view of Marshall et al. (US 4009817; hereinafter Marshall).
Regarding claim 9, Vogt teaches a food package embodiment (310; as shown in Figs. 9-10) comprising:
a tray having sidewalls and discrete food articles (i.e. cookies (358)) disposed in at least one row;
a film wrapped around the tray, the film forming a top, sides, and a bottom of the food package;
an access opening (324) disposed in at least the top of the food package, the access opening defined by a cut (320) in the film;
a sealing layer (326) adhesively sealed to the film around the access opening; and
as shown in Vogt Figs. 9-10) graspable by a consumer thereby permitting the sealing layer to be released from the top to expose the access opening;
the access opening having a front portion cut into the film adjacent the starter portion of the sealing layer and a pair of opposing side portions cut (323a-b) into the film (Vogt Col. 6 Ln. 61 – Col. 7 Ln. 50).
	However, Vogt fails to teach wherein the tray is configured to permit the discrete food articles to move longitudinally and laterally therein.
	Marshall is in the same field of endeavor as the claimed invention and Vogt, which is a (food) tray. Marshall teaches a tray (18) having sidewalls (24, 26, 28 and 30) and discrete food articles (i.e. frozen item) disposed in at least one row (50 or 52; as shown in Marshall Figs. 1 and 4); and wherein the tray is capable of permitting the discrete food articles to move longitudinally and laterally therein (Marshall Col. 2 Ln. 58 – Col. 5 Ln. 12 and Figs. 1-6).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tray (of Vogt) with a similar tray (as taught by Marshall) because the resultant structures will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray (of Vogt) to have similar interconnected rows (as taught by Marshall) to allow the user easy access to the food items that are at the corners of the tray (i.e. hard to reach without tear the entire sealing layer off the package). 
 Regarding claim 23, modified Vogt as above further teaches wherein the sealing layer is defined by a perimeter cut that has an overall shape different from that of the cut defining the see Vogt Fig. 9).
Regarding claim 24, modified Vogt as above further teaches a reseal area defined by the perimeter cut and the cut into the film (see Vogt Fig. 9).
Regarding claim 25, modified Vogt as above further teaches wherein the reseal area has a reseal width that varies along a length of the side portions of the access opening such that the distance between the perimeter cut of the sealing layer and the cut into the film is non-uniform along a length of the side portions of the access opening (see Vogt Fig. 9).
Regarding claim 26, modified Vogt as above further teaches wherein a pull force required to release the sealing layer from the film varies along a length of the side portion of the access opening and corresponds to the reseal width.
Regarding claim 42, Vogt as above further teaches a food package (as shown in Figs. 9-10) comprising:
a tray with discrete articles disposed in at least one row;
a film wrapped around the tray, the film forming a top, sides, and bottom of the food package;
an access opening into the food package disposed at least in a top of the food package, the access opening defined by an access cut into the film;
a sealing layer adhesively sealed to the film around the access opening, the sealing layer including a starter portion graspable by a consumer thereby permitting the sealing layer to be released from the top of the package to expose the access opening; and
an extension line of weakness extending from the access cut into the film, the extension line of weakness being unruptured prior to initial package opening such that the extension line of weakness does not automatically rupture upon initial opening and requiring that the extension line of weakness be manually ruptured to expand the access opening (Vogt Col. 6 Ln. 61 – Col. 7 Ln. 50).
Thus, Vogt fails to teach a tray with discrete articles disposed in at least two rows.
	However, Vogt teaches another package embodiment (210; as shown in Figs. 6-8) comprising: a tray with discrete articles disposed in at least two rows (Vogt Col. 6 Ln. 29-61).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tray (of embodiment of Figs. 9-10) with a tray (of embodiment of Figs. 6-8) to allow the user to carry additional discrete items at once, and the resultant structures will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 43, modified Vogt as above further teaches a reseal area between the access cut and a perimeter of the sealing layer and permitting the sealing layer to readhered to at least a portion of the film and reseal the package.
Regarding claim 47, modified Vogt as above further teaches wherein the access opening has a front portion and sides extending along a length of the package and each of the sides has an extension line of weakness extending therefrom. 
Regarding claim 58, Vogt as above further teaches flexible film laminate for forming a series of reclosable packages, the flexible film laminate comprising:
a continuous web of flexible film having multiple layers of film including at least a first film layer and a second film layer;
a series of repeating inner cuts in the first film layer; and
a series of repeating outer cuts in the second film layer; and
one of the series of repeating inner cuts and one of the series of repeating inner cuts disposed in an offset arrangement in the continuous web to form a built-in resealable closure in a subsequently formed package;

an access opening configured to be subsequently disposed on a top of a reclosable package, the access opening defined, in part, by the one of the series of repeating inner cuts including an access cut that forms a flap in the first film layer;
a sealing panel adhesive sealed to a remainder of the flexible film laminate, the sealing panel defined, in part, by the one of the series of repeating outer cuts including a panel cut;
a reseal area that at least partially surrounds the access opening and is disposed between the access cut and the panel cut, and
a starter portion graspable by a user to permit the flap to be partially released from a remainder of the first film layer;
wherein the access opening comprises a front portion cut into the flexible film adjacent the starter portion and a pair of opposing side portions cut into the flexible film and defining an expanded opening section facilitating removable of product from the reclosable package. 
	However, Vogt fails to teach wherein a distance between the panel cut and the access cut at the panel cut at the expanded opening section is not smaller than 0.125-inch.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the panel cut and the access cut at the panel cut at the expanded opening section is not smaller than 0.125-inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A) and/or §2144.05(II)(A)
Regarding claim 59, modified Vogt as above further teaches wherein the one of the series of repeating inner cuts further includes an extension line of weakness extending from the access cut.
Regarding claim 60, modified Vogt as above further teaches wherein the extension line of weakness does not automatically rupture upon initial opening of the reclosable package and the extension line of weakness is configured to be manually ruptured to expand the access opening after pulling the starter portion of the sealing panel upward.
Regarding claim 61, modified Vogt as above further teaches two extensions lines of weakness extending from the access cut.
Regarding claim 64, modified Vogt as above further teaches wherein the reseal area is narrower adjacent the expanded opening section as compared to both sides thereof.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 9 above) and further in view of Renders et al. (US 20130011527; hereinafter Renders).
Regarding claim 29, Vogt as above further teaches all the structural limitations as set forth in claim 9, except for wherein the cut defining the access opening extends at least to one sidewalls of the tray.
	Renders is in the same field of endeavor as the claimed invention and Vogt, which is a resealable food package. Renders teaches a resealable package comprising: a tray having sidewalls and discrete food articles disposed in at least one row; a film wrapped around the tray, the film forming a top, sides and a bottom of the food package; an access opening (19) disposed in at least the top of the food package, the access opening defined by a cut in the film (see Renders Figs. 1-2); a sealing layer (22) adhesively sealed to the film around the access opening; and the sealing layer including a starter portion (23) graspable by a consumer thereby permitting the 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cut defining the access opening (of Vogt) extend from at least to one sidewalls of the tray (as taught by Renders) to achieve a larger access opening (which allows the user more access to the discrete food articles within the tray).
Regarding claim 30, modified Vogt as above further teaches wherein the front portion of the access opening cut into the film adjacent the starter portion is disposed at least one of perpendicular to an array of the discrete food articles or parallel to an array of the discrete food articles (see Renders Fig. 1).

Allowable Subject Matter
Claims 48 and 49 are objected to as being dependent upon a rejected base claim (in particular claim 42), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 62 and 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736